IN THE 
              UNITED STATES COURT OF APPEALS 
                 FOR THE SEVENTH CIRCUIT 
                      ________________________ 
                                   
No. 08–3218 
 
ALLAN J. STEVO, 
                                                        Plaintiff‐Appellant, 
                                                                             
      v. 
 
JOHN R. KEITH, et al., in their capacities as members of the 
  Illinois State Board of Elections, 
                                                  Defendants‐Appellees. 
                    __________________________ 
                                    
            Appeal from the United States District Court 
                  for the Central District of Illinois. 
                 No. 08–3162—Richard Mills, Judge. 
                    __________________________ 
                                    
       Argued September 25, 2008—Decided October 1, 2008* 
                    __________________________ 
   
      Before CUDAHY, POSNER, and FLAUM, Circuit Judges. 
      POSNER,  Circuit Judge. The plaintiff wants to run as an inde‐
pendent  candidate  for  the  U.S.  House  of  Representatives  from 
Illinois’s  Tenth  Congressional  District,  which  encompasses 
parts of Lake and Cook Counties. His petition to appear on the 
November 2008 general election ballot was challenged by a lo‐

 The opinion is being released in typescript. A printed version will appear in 
*

due course. 
No. 08–3218                                                                                          2 


cal  resident  because  the  plaintiff  had  failed  to  submit  with  his 
petition the requisite minimum number of signatures of persons 
qualified to vote in the election. That number is 5 percent of the 
number of people who voted in the district in the last congres‐
sional election. 10 ILCS 5/10–3. For the Tenth Congressional Dis‐
trict,  the  minimum  required  number  of  valid  signatures  is 
10,285, and the plaintiff claims that he had more than 7,200. The 
Illinois  State  Board  of  Elections  ruled  that  he  had  only  6,978 
valid signatures; in any event he does not claim that his “more 
than 7,200” reached 10,285. 
      The  plaintiff  claims  that  the  5  percent  requirement  denies 
equal  protection  of  the  laws  and  infringes  First  Amendment 
rights to stand for public office and to vote for the candidate of 
one’s choice. Jenness v. Fortson, 403 U.S. 431, 434 (1971); Bullock 
v. Carter, 405 U.S. 134, 143 (1972); James A. Gardner, “Delibera‐
tion or Tabulation? The Self‐Undermining Constitutional Archi‐
tecture  of  Election  Campaigns,”  54  Buff.  L.  Rev.  1413,  1432 
(2007). A candidate denied a place on the Illinois ballot can, it is 
true, conduct a write‐in campaign. “State of Illinois Candidate’s 
Guide                                   2008”                           41 
www.elections.il.gov/Downloads/ElectionInformation/PDF/08C
anGuide.pdf  (visited  Sept.  30,  2008).  But  that  is  an  inferior  al‐
ternative  to  having  one’s  name  on  the  ballot.  U.S.  Term  Limits, 
Inc. v. Thornton, 514 U.S. 779, 830–31 (1995); Lubin v. Panish, 415 
U.S. 709, 719 n. 5 (1974). 
      The  district  court  dismissed  the  complaint  for  failure  to 
state a claim. The appeal relies mainly on equal protection; the 
First Amendment claim is not developed. 
      All  congressional  districts  must  be  redistricted  after  each 
decennial  census.  Georgia  v.  Ashcroft,  539  U.S.  461,  488  n.  2 
(2003);  Ill.  Const.  art.  IV  §  3;  10  ILCS  76/1–76/99;  Adam  Cox, 
“Partisan Fairness and Redistricting Politics,” 79 N.Y.U. L. Rev. 
751, 752–53 (2004). And for the first election after the decennial 
census  Illinois  requires  independent  candidates  to  obtain  only 
No. 08–3218                                                                                          3 


5,000  valid  signatures  from  qualified  voters,  rather  than  the  5 
percent required in the other elections. 10 ILCS 5/10–3; Libertar‐
ian  Party  v.  Rednour,  108  F.3d  768,  771  (7th  Cir.  1997).  In  one 
congressional  district,  the  Fourth,  5,000  is  more  than  5  percent 
of the voters in the last (2006) congressional election (5 percent 
in that district is only 4,293), but in the others it is less and in the 
Tenth  Congressional  District,  with  its  requirement  of  10,285 
signatures, 5,000 is less than half of 5 percent of the votes cast in 
the last election. 
     The  average  number  of  required  signatures  per  district  is 
9,442. The Fourth, with only 4,293, is an outlier; the next lowest 
is  the  Fifth,  with  7,713.  The  highest  is  the  Nineteenth,  with 
12,205.  (These  figures  are  computed  from  “Signature  Require‐
ments  and  Forms—U.S.  Representative  in  Congress,” 
www.elections.state.il.us/Downloads/ElectionInformation/PDF/
usrep.pdf  (visited  Sept.  30,  2008).)  Although  the  Supreme 
Court’s  reapportionment  jurisdiction  requires  that  congres‐
sional  districts  be  of  equal  population,  Karcher  v.  Daggett,  462 
U.S.  725,  730–31  (1983);  Wesberry  v.  Sanders,  376  U.S.  1,  17–18 
(1964), the 5 percent rule produces different numbers in differ‐
ent  districts  without  violating  the  Constitution  because  it  is  5 
percent  of  the  number  of  persons  who  actually  voted  in  a  dis‐
trict, not 5 percent of the district‘s population. 
     The  last  decennial  census  was in  2000, and no  Illinois  con‐
gressional  district  was  redistricted  after  the  most  recent  con‐
gressional  election,  held  in  2006.  But  the  plaintiff  argues  that 
there is no difference between a newly redistricted district and a 
district  that  is  unchanged  since  the  last  election,  and  therefore 
the state’s judgment that 5,000 signatures is enough in a newly 
redistricted  district  proves  that  5  percent  is  too  stringent  a  re‐
quirement in any district in which the 5 percent formula yields a 
requirement of more than 5,000 signatures, such as the Tenth. 
     The Supreme Court has held that 5 percent is a permissible 
minimum  signature  requirement  for  placing  third‐party  or  in‐
No. 08–3218                                                                                          4 


dependent candidates on the ballot, Jenness v. Fortson, supra, 403 
U.S.  at  439–41; Nader v. Keith, 385  F.3d 729,  733 (7th  Cir.  2004), 
provided  that  there  is  not  only  a  write‐in  alternative  but  also 
other  means  of  getting  one’s  candidacy  before  the  electorate, 
such as finding sponsorship by a political organization, Jenness 
v.  Fortson,  supra,  403  U.S.  at  438;  Hall  v.  Simcox,  766  F.2d  1171, 
1174  (7th  Cir.  1985),  and  provided  also  that  the  state  does  not 
impose  “suffocating  restrictions”  on  ballot  access.  Jenness  v. 
Fortson,  supra,  403  U.S.  at  438.  Illinois    does  not.  See  Nader  v. 
Keith,  supra,  385  F.3d  at  734–35;  10  ILCS 5/10–6, 5/10–8 to 5/10–
10. But the plaintiff argues that Illinois’s disparate treatment of 
the two types of district shows that a 5 percent minimum is ar‐
bitrary, at least in Illinois. He is using the 5,000‐signatures pro‐
vision of the law just to show that if it is good enough in newly 
redistricted districts, it is good enough in all districts. 
     The  state  defends  the  disparity  in  treatment  between  the 
two types of district on the ground that it is impossible to calcu‐
late a percentage of the votes in the previous election in a redis‐
tricted district because by definition there was no previous elec‐
tion in that district—the district didn’t exist. But vote totals are 
reported  for  each  precinct,  and,  if  a  district’s  boundaries  are 
changed, the votes cast in the previous election in the precincts 
within  the  new  boundaries  can  be  added  up  and  the  sum  will 
be  the  total  number  of  votes  that  were  cast  in  that  area  in  the 
last election. Indiana does that in determining, when a district is 
redistricted,  the  number  of  votes  that  was  cast  in  the  last  elec‐
tion  in  the  area  embraced  by  the  new  district;  that  number  is 
then  multiplied  by  the  required  percentage  of  valid  signatures 
to  determine  whether  the  candidate  has  the  signatures  of 
enough  qualified  voters  to  get  on  the  ballot.  See  Indiana  Code 
§§ 3–8–6–3(a), 12(b)(7), (c), (d). 
     But this suit fails even if Indiana’s procedure for determin‐
ing  the  previous  turnout  in  the  area  enclosed  by  new  district 
boundaries is entirely feasible (as we’ll assume, though district 
No. 08–3218                                                                                          5 


boundaries  sometimes  slice  through  precincts  and  the  turnout 
in each slice could not be determined with precision or perhaps 
at  all).  Redistricting  is  a  disorienting  event  for  voters  and  can‐
didates alike, since it changes the electorate, usually with an eye 
to improving the electoral prospects of the majority party in the 
legislature doing the redistricting. Gaffney v. Cummings, 412 U.S. 
735, 753–54 (1973); Shaw v. Reno, 509 U.S. 630, 661 (1993) (White, 
J.,  dissenting);  La  Porte  County  Republican  Central  Committee  v. 
Board  of  Commissioners,  43  F.3d  1126,  1130  (7th  Cir.  1994).  Can‐
didates  and  voters  alike  must  adjust  to  the  new  political  land‐
scape.  It  is  plausible  that  it  would  be  more  difficult  for  candi‐
dates to obtain signatures in such circumstances, and so the re‐
quired number is reduced. 
      The  method  that  Illinois  uses  to  reduce  the  required  num‐
ber  is  crude,  however,  because  districts  vary  in  the  number  of 
people who voted in the last election. Hence the anomaly of the 
district  in  which  the  requirement  of  5,000  signatures  is  more 
demanding than the 5 percent requirement, making it more dif‐
ficult  for  candidates  to  obtain  the  required  number  of  signa‐
tures in election years in which the district has been redistricted 
even  though  the  objective  of  requiring  “only”  5,000  signatures 
in new districts is to make the process of qualifying for a place 
on the ballot less difficult (albeit it is more difficult in only that 
one  district).  But  the  plaintiff’s  proposal—a  requirement  in 
every  election  of  just 5,000  signatures—is as or more arbitrary, 
since, other things being equal, it is easier to obtain a specified 
number of signatures the larger the turnout in the district in the 
preceding  election,  and  hence  the  smaller  the  percentage  of 
qualified  voters  whom  the  candidate  is  required  to  sign  up  to 
reach  the  minimum  number  and  so  get  onto  the  ballot.  There 
are  more  fish  in  the  pond,  so  it  is  easier  to  catch  the  required 
number. 
      Granted,  other  things  may  not  be  equal.  The  more  signa‐
tures  that  are  required,  the  greater  the  cost,  and  the  difference 
No. 08–3218                                                                                          6 


may be important for a minor‐party or independent candidate. 
Hall  v.  Simcox,  supra,  766  F.2d  at  1174.  But  at  best  this  point 
makes the choice between number and percentage a standoff; it 
does not justify invalidating the percentage approach. 
      Suppose  the  Indiana  approach,  whereby  disaggregation  of 
votes to the precinct level in the preceding election enables the 
same  percentage  to  be  required  in  districts  that  have  recently 
been  redistricted  and  districts  that  have  not  been,  is  indeed  a 
compellingly  superior  approach;  nevertheless  the  plaintiff 
would not have standing to urge its adoption. The Indiana ap‐
proach  is  a  solution  to  the  problem  of  determining  previous 
voter turnout after a redistricting, and the Tenth Congressional 
District  is  not  a  newly  redistricted  district.  So  the  plaintiff  is 
forced to argue that a uniform rule requiring 5,000 signatures (or 
a  slightly  higher  number,  provided  it  is  below  the  number  of 
valid signatures he was able to obtain) is so far superior to the 
present  system  that  the  Constitution  requires  that  it  be  substi‐
tuted for it. That is wrong, given the disparity in voter turnout 
in  the  different  districts.  We  have  just  seen  that  requiring  a 
number  rather than  a  percentage may well be a bad feature of 
Illinois’s treatment of elections in recently redistricted districts; 
the  plaintiff  urges  us  to  impose  that  quite  possibly  inferior 
method  in  all  elections,  rather  than,  as  at  present,  in  just  the 
elections in newly redistricted districts. 
      We warned in Crawford v. Marion County Election Board, 472 
F.3d  949,  954  (7th  Cir.  2007),  affirmed,  128  S.  Ct.  1610  (2008), 
against federal judicial micromanagement of state regulation of 
elections.  See  also  Clingman  v.  Beaver,  544  U.S.  581,  593  (2005); 
Burdick  v.  Takushi,  504  U.S.  428,  432–34  (1992);  Storer  v.  Brown, 
415 U.S. 724, 729–30 (1974). But the appeal in this case fails on a 
more basic level: the change the plaintiff asks us to make in the 
Illinois  voting  system  might  well  make  that  system  more  arbi‐
trary than it already is. 
                                                                AFFIRMED.